Citation Nr: 0639062	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of anterior fusion of the lumbar spine, L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1985 and April 1986 to December 2001. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which granted service 
connection for residuals of back surgery, evaluated as 
noncompensable.  The claims file is now associated with the 
Atlanta, Georgia RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 substantive appeal, the veteran asserted 
that his service-connected lumbar spine disability limits a 
variety of physical activities.  The most recent VA 
examination of his service-connected disability was conducted 
in September 2002.  The Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected residuals of anterior fusion of 
the lumbar spine, L4-5.  The claims file 
must be made available to the examiner.  

The examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner is also 
requested to: (a) express an opinion as 
to whether pain could significantly limit 
the functional ability of the lumbosacral 
spine during flare-ups or repeated use, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (b) determine 
whether as a result of the lumbosacral 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.  

2.  Readjudicate the veteran's claim for 
an initial compensable evaluation for 
residuals of anterior fusion of the 
lumbar spine, L4-5.  If any part of the 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


